Deposit Market Share Fauquier County, Virginia Financial Institution Current Number of Branches Total Deposits Total Deposits Year to Year Deposit Change (%) Market Share (%) Market Share (%) Fauquier Bankshares 6 BB&T Corp. 6 PNC Financial Services Group 2 Wells Fargo & Co. 1 Middleburg Financial Corp. 2 Other 6 Institutions 9 Total 26 100% 100% Source: SNL FDIC - Deposit Market Share Report Data as of June 30, 2010 or 10/27/10. FAUQUIER BANKSHARES, INC. Fauquier County, Prince William County and Manassas City Deposit Market Share Financial Institution Current Number of Branches Total Deposits Total Deposits Year to Year Deposit Change (%) Market Share (%) Market Share (%) Fauquier Bankshares 10 Suntrust Bank 7 Wells Fargo Co. 5 Bank of America Corp. 4 Other 19 Institutions 35 Total 75 100% 100% Source:SNL FDIC - Deposit Market Share Report Data as of June 30, 2010 or 10/27/10. FAUQUIER BANKSHARES, INC.
